[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
Plaintiff brings this action for the value of some equipment it claims to have leased to defendant together with damages for failure to pay under that lease.
FACTS
On January 28, 1993 defendant bought one Zon Jr XL and one Printer from United Bancard, Inc., and agreed to pay $59.25 for 48 months. Thereafter sometime about February 10, 1993 plaintiff sent defendant a lease for the same equipment which defendant signed. This lease is not a conditional sales contract.
Plaintiff did not own the equipment when it attempted to lease it to defendant. The plaintiff's claimed lease provides that "the Lease Term will commence on the date the Equipment is received . . . in above location." There is no location above. CT Page 5261-O
The defendant sent the claimed leased equipment to plaintiff's address on or about February 23, 1993 because he did not want to do business with plaintiff.
The defendant is not an experienced businessman. He never understood the terms of the transactions. The commercial setting of these transactions did not require the harsh terms of the lease.
The plaintiff made no effort to proffer evidence that its lease was not unconscionable.
Plaintiff claims that it leased equipment with a fair market value of $143.52 to defendant for 48 months at $59.80 per month under a "noncancellable" lease.1 This is a grossly unconscionable contract and this court will not enforce it. C.G.S. § 42a-2-302.
Plaintiff has failed to sustain its burden of proof. This is so without any regard to the unconscionability of its claimed lease.
Judgement for Defendant.
N. O'Neill, J.